In each proceeding: Order affirmed, without costs. The Executive Committee was legally constituted pursuant to the valid Rules of the Liberal Party of Queens County. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Burke, Foster and Bergan *. Judge Van Voorhis dissents and votes to reverse and to grant the petition upon the ground that it required a legally constituted Executive Committee to grant the party authorization for indorsement of candidates of another political party as required by subdivision 4 of section 137 of the Election Law.

 Designated pursuant to section 5 of article VI of the State Constitution in the .temporary absence of Judge Froessel.